Citation Nr: 0911422	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service-connected spine and shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDING OF FACT

The competent medical evidence does not show that sleep apnea 
was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The Veteran was provided with 
notice with respect to his sleep apnea claim in 
correspondences dated in September 2002 and November 2006.  
In the first of these, the RO informed the Veteran of what 
type of medical and non-medical evidence he could submit to 
support his claim.  In the second, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits for disabilities 
claimed as secondary to service-connected disability.  The RO 
also advised the Veteran of which portion of the information 
and evidence necessary to substantiate the claim was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  Specifically, the RO advised that VA would 
obtain records in the custody of federal agencies, and that 
it was the Veteran's responsibility to obtain records in the 
custody of non-federal agencies.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(codified at 38 C.F.R. § 3.159(b)(1) (2008)).  
 
In the November 2006 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim in March 2004, after 
providing the Veteran with adequate time to respond to the 
notices, it readjudicated the claim and issued a supplemental 
statement of the case in April 2008.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the Veteran's service 
treatment records and provided him with two VA medical 
examinations.  Reports of these examinations have been 
associated with the claims file.  The Veteran has not 
identified any medical records relevant to the claims that 
have not been associated with the claims file.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria and Analysis

In an informal claim for compensation benefits, received in 
February 2002, the Veteran alleged that due to his back, leg, 
and ankle problems, his ability to exercise and maintain his 
weight had decreased.  Because of this, according to the 
Veteran, he had developed obstructive sleep apnea.  The 
Veteran provided similar statements alleging a link between 
his sleep apnea and spine disabilities in correspondences 
dated in May 2002 and July 2006.  In the July 2006 statement, 
the Veteran cited a sleep consultation and medical opinion 
from Dr. R.R.  In this consultation, which was dated in July 
2005, the doctor referred to the Veteran's neck and arm pain 
and its relationship to his sleep apnea.  

The Veteran is service-connected for (1) degenerative disc 
disease of the cervical spine to include left nerve root 
irritation with radiation down left upper extremity, rated as 
60 percent disabling; (2) arthritis of the lumbar spine, 
rated as 20 percent disabling; (3) degenerative disc disease 
of the thoracic spine associated with degenerative disc 
disease of the cervical spine to include left nerve root 
irritation with radiation down left upper extremity, rated as 
10 percent disabling; and (4) degenerative joint disease of 
the right shoulder, rated as 10 percent disabling (see rating 
decision dated in August 2007).  The Veteran is not service-
connected for a leg or ankle disability.  The Veteran also 
has not alleged that his sleep apnea was incurred during, or 
is directly related to, his active duty service.  The Board, 
therefore, will only consider whether the Veteran is entitled 
to service connection for sleep apnea as secondary to any of 
the service-connected disabilities.  See Robinson v. 
Nicholson, 21 Vet. App. 545, 553 (2008) (providing that the 
Board must discuss all theories of entitlement raised by the 
Veteran or by the evidence of record, but is not required to 
raise and discuss all possible theories of entitlement).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The medical evidence in the claims file shows a diagnosis of 
sleep apnea.  In a sleep lab consultation, dated in September 
1991, Dr. P.C. diagnosed sleep apnea based on results of an 
overnight polysomnogram.  This diagnosis was confirmed in 
numerous medical reports including a Veterans Health 
Administration (VHA) medical opinion; a sleep lab 
consultation report from a private physician, Dr. R.R.; and 
two VA examination reports, dated in January 2004 and October 
2006.  

Although the competent medical evidence confirms a sleep 
apnea diagnosis, this evidence weighs against finding that 
the sleep apnea was caused or aggravated by a service-
connected disability.  There were two VA compensation and 
pension examination reports in the claims file pertaining to 
such a relationship.  In the first of these, dated in January 
2004, T.B., a nurse practitioner, recognized that it was 
possible osteoarthritis could result in decreased ability to 
exercise and that decreased exercise without a corresponding 
calorie consumption would lead to weight gain, and that 
excessive weight gain could predispose one to develop sleep 
apnea.  That examiner concluded, however, that it was not 
likely that a spinal disability alone would result in the 
limited physical activity that would result in weight gain 
that by itself would have caused the Veteran's sleep apnea.

In support of her opinion, T.B. noted that the exact cause of 
obstructive sleep apnea was unknown and that there were a 
number of predisposing factors associated with obstructive 
sleep apnea.  The nurse practitioner noted that the primary 
risk factor was excessive weight.  She also cited age as a 
risk factor and noted that men had a greater risk.  Regarding 
weight gain, the nurse practitioner noted that there were 
many factors involved in weight gain.  The nurse practitioner 
confirmed she had reviewed the claims file and discussed 
pertinent examination findings.   

In the second relevant VA examination report, dated in 
October 2006, the examining physician, Dr. H.O., concluded 
that the Veteran's obesity and "possibly related obstructive 
sleep apnea" were less likely as not related to his service-
connected cervical spine or shoulder conditions.  The 
physician reasoned that the pain the Veteran described as 
interrupting with his sleep was not related to a service-
connected condition, but instead, his carpal tunnel syndrome.  
The doctor noted that the Veteran reported awakening at night 
from hand pain.  The physician also stated that disc disease 
and facet disease were usually worse with activity, while 
carpal tunnel syndrome was "famous for interrupting sleep."  
The physician also stated that the Veteran's service-
connected spine and shoulder disabilities did not preclude 
all exercise.  She cited a pool program as a way by which the 
Veteran could exercise.  The Veteran, however, had not 
participated in any exercise programs.  Last, the physician 
noted that diet was a factor in a weight control program, 
which would be unaffected by the service-connected 
conditions.

In her report, Dr. H.O. confirmed that she had reviewed the 
Veteran's claims file.  She specifically discussed pertinent 
records found in the Veteran's claims file, such as a report 
from Dr. R.R., a May 2005 report from Dr. B.O., an article 
the Veteran presented concerning a relationship between short 
sleep duration and high body mass index, and a note from Dr. 
P.C. documenting that obstructive sleep apnea had been 
diagnosed in September 2001.  Dr. H.O. also discussed the 
Veteran's subjective reports, which included the 
circumstances and initial manifestations of his sleep apnea 
and current treatment with continuous positive airway 
pressure (CPAP) and ambient air.  The doctor also discussed 
her own clinical examination findings, which included 
pulmonary function testing results.  

Whether a medical opinion is based on sufficient facts and 
data is an important indicator of the probity of that 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
303 (2008).  Both Dr. H.O.'s and T.B.'s opinions, because 
they were based on relevant objective evidence as found in 
the claims file and their own examination findings, are 
highly probative.  Dr. H.O.'s report is entitled to 
substantial weight also because she provided an especially 
thorough and detailed explanation for her conclusion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  In this regard, the Board finds 
that her conclusions that the service-connected disabilities 
did not preclude all exercise, that carpal tunnel syndrome 
was known for causing sleep disruptions, and that diet should 
be considered as a factor contributing to weight, demonstrate 
the thoroughness of her opinion.

Also weighing against the Veteran's claim is the VHA expert 
opinion, which the Board obtained pursuant 38 C.F.R. 
§ 20.901.  The Board obtained this opinion because of the 
conflicting medical evidence concerning a nexus between the 
service-connected disabilities and sleep apnea.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA 
must provide an adequate statement of reasons or bases for 
its decision to pursue additional evidentiary development in 
the form of a medical examination where such development 
could be construed as obtaining additional evidentiary 
development for the purpose of obtaining evidence against a 
Veteran's case).  In particular, the sleep lab consultation 
report from Dr. R.R. was at odds with the VA examination 
reports.

In the VHA report, Dr. T.J. concluded that it was less likely 
than not that the Veteran's service-connected spine and 
shoulder disabilities caused or aggravated his sleep apnea.  
First, the doctor explained that the medical evidence did not 
support a direct link between the spine and shoulder 
disabilities and sleep apnea.  The doctor noted that there 
were spinal deformity conditions that impact on the expansion 
and contraction of the chest wall, which can affect 
breathing.  But these conditions, according to the doctor, 
would not be the case for this Veteran and did not 
specifically cause sleep apnea.

The doctor also reported that he considered "routes via 
secondary steps" in his assessment.  The doctor identified 
two such routes.  First, was "disability to decreased 
exercise to weight gain to apnea."  The second was 
"disability to sleep fragmentation to weight gain to 
apnea."  The doctor first discussed the relationship between 
weight gain and sleep apnea.  Regarding whether weight gain 
caused sleep apnea, the doctor stated that there was a strong 
correlation that people who were heavier were at higher risk 
to have sleep apnea.  More important in this case, the doctor 
stated, was that longitudinal studies showed that weight gain 
of 10 percent leads to a 6-fold increase in developing sleep 
apnea compared to a person who does not have weight gain.  
Longitudinal studies, the doctor explained, included the same 
people over many years, assessing who develops sleep apnea 
who did not have it prior.  With this Veteran, the doctor 
observed that weight gain from 1993 (the time of the 
Veteran's discharge) to 2001 (when the Veteran was diagnosed 
with sleep apnea) was closer to the 20 to 30 percent range.  
The doctor cited specific records in the claims file showing 
the Veteran's weight on numerous occasions between 1988 and 
2005.  The doctor noted that the Veteran had gained 50-60 
pounds (a 25-30 percent increase) over an 8-10 year period.  

Regarding the Veteran's weight increase, the doctor noted 
that it was likely at a higher than average rate, but "not 
out of the realm of what occurs."  The doctor also stated 
that if the sole issue were that the Veteran was required to 
gain the amount of weight that he did, then it would be at 
least as likely as not that the weight gain substantially 
contributed to his sleep apnea.  Thus, it appears from Dr. 
T.J.'s report that he was of the opinion that weight gain 
would more likely than not aggravate sleep apnea.  

The doctor then concluded, however, that the Veteran's 
service-connected spine and shoulder disabilities did not 
cause the weight gain.  The doctor noted there were many 
potential contributors to weight gain.  The doctor also 
stated that medical literature did not demonstrate that pain 
issues or injuries caused weight gain.  The doctor cited an 
obesity study that found that people who were heavier had 
more pain.  The study specifically did not find a significant 
association between prevalent pain and weight gain.  This 
meant, according to Dr. T.J., that a person who endorsed pain 
was not at more risk of weight gain.  The doctor's conclusion 
that the service-connected spine and shoulder disabilities 
did not cause the weight gain effectively ruled out the first 
hypothesis-that disability led to decreased exercise, which 
led to weight gain, which led to apnea-as a "route via 
secondary steps" providing a nexus.

Regarding the second hypothesis-whether increased pain from 
service-connected disability led to fragmented sleep, which 
led to increased weight gain, which led to sleep apnea-Dr. 
T.J. stated that he was not certain that the Veteran's pain 
was substantially fragmenting his sleep.  Even if it were, 
the doctor continued, it was less likely than not that such 
sleep fragmentation caused or aggravated the Veteran's weight 
gain.  The doctor explained that the literature on fragmented 
sleep leading to weight gain was "not strong."  Much of the 
literature, according to the doctor, was based on subject 
surveys, which found that those who slept more than average 
and those who slept less than average were at risk for a few 
pounds more weight gain over the years.  This was based on 
subjective sleep report and the weight gain was not as great 
as it was in this Veteran.  Other studies, according to the 
doctor, showed that sleep fragmentation could influence food 
cravings and levels of leptin and gherlin, but the medical 
literature "certainly does not at this point support that 
fragmented sleep causes people to gain substantial weight."  
The doctor noted that some studies even showed that sleep 
deprivation lead to increased metabolism and burning of 
calories.  The doctor stated that sleep fragmentation in 
itself can contribute to less stable breathing for some 
people.  This link, according to the doctor, was not strong 
enough to say sleep fragmentation caused sleep apnea.

The VHA report is highly probative against the Veteran's 
claim.  The doctor expressed his opinion with certainty, thus 
requiring no additional clarity.  In addition to providing a 
clear conclusion, he also supported his opinion with data and 
a reasoned medical explanation.  See Steflv. Nicholson, 21 
Vet. App.120, 124 (2007).  Specifically, he presented two 
hypotheses by which the Veteran's service-connected 
disabilities might have caused his sleep apnea, and explained 
why he did not believe that they did.  Regarding the first 
hypothesis-that service-connected disabilities had caused 
the weight gain-his statement regarding medical literature 
not demonstrating that pain issues or injuries caused weight 
gain is a sufficient basis for his rejection of this 
hypothesis.  As a physician, he is competent to render such 
an opinion and his citation to an obesity study indicated 
that he consulted relevant literature on which to base his 
opinion.  

Regarding the hypothesis concerning sleep fragmentation, the 
doctor's discussion of competing studies supports his 
conclusion that the literature does not support linking 
fragmentation to weight gain.  Additionally, such an opinion 
was certainly within the realm of his expertise as a sleep 
specialist.  

Moreover, the doctor cited the Veteran's weight gain, the 
2001 sleep study, and current treatment regimen, which 
indicated he had reviewed the correct data and objective 
facts as found in the Veteran's claims file.  He included a 
thorough and detailed discussion of possible causes of sleep 
apnea, particularly as they related to the Veteran's 
physique.  This opinion is highly probative.  See Nieves-
Rodriguez, 22 Vet. App. at 302-03; see also Prejean, 13 Vet. 
App. at 448-49.  

In a written brief presented by the Veteran's representative, 
dated in February 2009, the representative challenged the VHA 
opinion on a number of bases.  First, the representative 
contended that Dr. T.J. improperly relied on unnamed 
references that he had consulted.  Second, the representative 
contended that Dr. T.J. failed to provide a defined opinion 
on aggravation.  Third, the representative contended that Dr. 
T.J. improperly considered only the extent to which pain from 
the disability may have contributed to weight loss rather 
than other factors of the disability such as decreased range 
of motion.  Fourth, the representative contended that Dr. 
T.J. relied on studies not directly on point and sometimes 
failed to cite studies to support his conclusions.  The 
representative asserted that Dr. T.J.'s rationale was invalid 
and flawed.  The Board disagrees.

First, the Board acknowledges that in his report, Dr. T.J. 
stated that he had consulted with a pain physician and a 
psychologist, but did not provide the names either of them.  
Moreover, there were no consultation reports or statements 
attributable to either of them in the record.  Dr. T.J. 
referred to these other experts in the context of research he 
had conducted to determine whether the Veteran's shoulder and 
spine disabilities caused his weight gain.  As explained 
above, Dr. T.J. cited a study that found no significant 
association between prevalent pain and weight gain.  The 
doctor acknowledged that the study was of pain overall and 
not specific to spine and shoulder disabilities.  However, 
the doctor also explained that he had consulted with the pain 
physician and psychologist to make sure there were no further 
bodies of literature in that field that he was not aware of.  
According to Dr. T.J., both of those doctors "were of the 
same opinion on this particular piece, that this would be at 
most a weak connection of injury to weight gain."  

The Board agrees that it would be improper to rely on the 
purported statements from the pain physician and the 
psychologist as expert opinion evidence in this case.  
However, the Board sees no reason to discount the probative 
value of Dr. T.J.'s statement simply because he consulted 
other professionals during his research.  Mentioning that he 
had contacted other professionals in an attempt to find 
medical literature that would potentially support the 
Veteran's claim tends to show that Dr. T.J. conducted 
thorough research.  Had he not even mentioned that he had 
contacted these other specialists, the Board would have 
presumed he had thoroughly researched the issue based on his 
statement "[m]edical literature does not demonstrate that 
pain issues or injuries cause weight gain."  As a physician, 
he is competent to perform medical research.  If he concludes 
that medical literature does not support a particular 
hypothesis, and if his report is otherwise sufficient, the 
Board is in no position to discount his conclusion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the representative's second contention, the Board 
also disagrees.  Dr. T.J. concluded, in no uncertain terms, 
that it was less likely than not that the service-connected 
spine and shoulder disabilities caused or aggravated the 
sleep apnea.  Dr. T.J. could not have been any clearer on 
this point.  The representative has taken issue with the 
doctor's opinion that the Veteran's service-connected 
conditions had not "significantly contributed" to the 
weight gain.  The representative stated that the doctor's 
opinion implies that there was an element of aggravation at 
some level lower than "significant."  The representative 
noted that for the purpose of secondary service connection, 
"any aggravation is aggravation."  Thus, it appears from 
the representative's brief that he feels the doctor's opinion 
implies that the service-connected disabilities aggravated 
the sleep apnea.  The Board disagrees.  

It appears that the representative may have misquoted the 
doctor.  In his report, the doctor stated "[i]t is my 
opinion that it is less likely than not that the shoulder and 
spine disabilities caused or substantially contributed to the 
weight gain.  (Emphasis added).  The Board has not found 
anywhere in the opinion where the doctor used the term 
"significantly contributed."  In any event, the 
representative is mixing the doctor's opinion concerning 
causes of weight gain with his separate opinion concerning 
causes of sleep apnea.  The statement in question was limited 
to the degree to which the service-connected conditions 
caused or contributed to weight gain.  According to the 
doctor there was no causation or substantial contribution.  
This lack of causation or substantial contribution meant 
there was a break in one of the hypothetical chains he 
described (disability to decreased exercise to weight gain to 
apnea).  The doctor's conclusion that the shoulder and spine 
disabilities neither caused nor substantially contributed to 
the weight gain supports his opinion that the service-
connected disabilities did not aggravate the sleep apnea.  
There is nothing in the doctor's opinion suggesting that he 
felt the service-connected disabilities aggravated the sleep 
apnea to any degree.  To the contrary, as explained above, 
his opinion was explicit on this point.

Regarding the third contention-that Dr. T.J. improperly 
considered only pain as a possible factor contributing to 
weight gain-the Board disagrees.  When discussing whether 
the service-connected disabilities caused weight gain, he 
specifically noted that the medical literature did not 
demonstrate that "pain issues or injuries cause weight 
gain."  (Emphasis added).  The doctor's reference to "pain 
issues or injuries" indicates that he contemplated 
limitations other than pain alone.  VA's own regulations 
recognize that subjective pain can cause objective functional 
loss.  See 38 C.F.R. § 4.40 (2008).  It is not unreasonable 
to conclude that Dr. T.J. contemplated objective factors such 
as functional loss (i.e. decreased range of motion, weakness, 
etc.) when using the term "pain issues or injury."

Fourth, the Board has considered the representative 
contention that Dr. T.J. at times relied on studies not 
directly on point and at other times cited no studies in 
support of his conclusions.  Specifically, the representative 
has taken issue with the doctor's failure to cite studies 
saying that pain leading to weight gain did not result in 
fragmented sleep, or vice versa.  

The Board did not solicit this expert's opinion so that he 
could cite to studies and summarize the consensus of doctors 
on a particular point.  Instead, the Board sought an opinion 
from this expert based on his own medical expertise.  Whether 
an expert chooses to cite to studies in support of his 
opinion is entirely up to him.  The Board may discount the 
probative value of an expert's opinion if he fails to cite 
any medical literature or relies on studies not relevant, but 
that alone would not be a basis to invalidate the opinion 
outright.  The Veteran's representative seems to think that 
an inability to find medical literature directly on point 
requires that a medical expert provide an opinion favorable 
to the Veteran.  Such a requirement would obviate the purpose 
of consulting such an expert for an opinion based on his own 
medical expertise.  

Here, the Board finds that the expert's discussion of medical 
literature was appropriate and in general, supportive of his 
overall conclusion.  The Board finds no reason to discount 
the probative value of his opinion based on his discussion of 
unnamed studies.

Weighing in favor of the Veteran's claim was a sleep lab 
consultation report from a private physician, Dr. R.R.  In 
that consultation, dated in July 2005, the doctor noted the 
Veteran's history of chronic neck pain and neuropathic pain 
radiating to his arms.  Because of this, Dr. R.R. stated, the 
Veteran "complains of inactivity and secondary to that 
weight gain which presumably played a part in his obstructive 
sleep apnea."  The doctor stated that he had recommended 
losing weight and increasing physical fitness, but because of 
the cervical radiculopathy and chronic neuropathic pain, the 
Veteran had been unable to do either.  The doctor stated that 
the Veteran's cervical complaints "probably have resulted in 
decreased activity and inability to exercise regularly which 
have resulted in increased weight gain which certainly have 
played a part in his obstructive sleep apnea."  The doctor 
also stated that "due to his symptomatology, neuropathic 
pain and secondary inactivity that the weight gain that he 
incurred has probably played a part in his sleep apnea."

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In doing so, 
the Board finds Dr. R.R.'s opinion to be outweighed by the 
evidence to the contrary.    

Dr. R.R.'s conclusion that the Veteran's decrease in activity 
and inability to exercise was due to his cervical 
radiculopathy and chronic neuropathic pain was based solely 
on the Veteran's subjective reports.  The doctor did not 
question whether these conditions had actually left the 
Veteran completely unable to exercise; instead it appears he 
just accepted the Veteran's statements.  This was in contrast 
to Dr. H.O.'s opinion in the October 2006 VA examination 
report in which she stated that the Veteran's service-
connected spine and shoulder disabilities did not preclude 
all exercise.  The doctor cited an exercise program suitable 
for the Veteran, but noted he had not participated in any 
programs.  Additionally, Dr. R.R. did not comment on the 
extent to which diet was responsible for the Veteran's weight 
gain.  In contrast, Dr. H.O. specifically noted that diet was 
a factor in a weight control program, which would be 
unaffected by the service-connected conditions.  By not 
addressing these other possible contributors to the Veteran's 
weight gain, the Board finds that Dr. R.R.'s opinion is 
entitled to less probative weight.  In conclusion, the sleep 
lab consultation report from Dr. R.R. is outweighed by the 
three highly probative medical opinions to the contrary.  

The Board has also considered the medical literature 
submitted by the Veteran.  This included informational 
materials from websites such as reutershealth.com and 
webmd.com, and a journal article from the Public Library of 
Science.  This literature pertained to sleep apnea and sleep 
disorders generally.  

Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, the treatise evidence which has been submitted 
by the Veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
Veteran's particular case.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.  

Having found that the evidence favorable to the Veteran's 
claim outweighs the unfavorable evidence, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 


ORDER

Service connection for sleep apnea as secondary to service-
connected spine and shoulder disabilities is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


